                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6
                                       JOHN DINAN,
                                   7                                                       Case No. 5:18-cv-05420-BLF
                                                     Plaintiff,
                                   8                                                       CASE MANAGEMENT ORDER
                                               v.
                                   9
                                       SANDISK LLC,
                                  10
                                                     Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         On April 25, 2019, the parties appeared before Judge Beth Labson Freeman for a Case

                                  14   Management Conference. The Court ORDERS as follows:

                                  15         (1)    The presumptive limits on discovery set forth in the Federal Rules of Civil

                                  16                Procedure shall apply to this case unless otherwise ordered by the Court.

                                  17         (2)    The deadline for joinder of any additional parties, or other amendments to the

                                  18                pleadings, is sixty days after entry of this order unless stated otherwise below.

                                  19         (3)    The deadline for the parties to meet, confer, and submit a stipulation and order

                                  20                setting all deadlines not set by the Court below, including discovery cut-offs and

                                  21                expert disclosure deadlines, is within fourteen days after entry of the order on the

                                  22                pending motion to dismiss.

                                  23         (4)    All disputes with respect to disclosures or discovery are referred to the assigned

                                  24                Magistrate Judge.

                                  25         (5)    Unless previously ordered or stipulated, the parties shall meet and confer further in

                                  26                order to reach an agreement on an ADR process within 10 days of the date of this

                                  27                Order. Within that same time frame, the parties shall either (1) file the form entitled

                                  28                "Stipulation and (Proposed) order Selecting ADR Process" if an agreement is reached,
                                   1                  or (2) file the form entitled "Notice of Need of ADR Phone Conference".

                                   2            (6)   The parties shall comply with the Court’s standing orders, which are available on

                                   3                  the Court’s website and in the Clerk’s Office.

                                   4            IT IS FURTHER ORDERED that the following schedule and deadlines shall apply to this

                                   5   case:

                                   6

                                   7    EVENT                                            DATE OR DEADLINE
                                   8    Last Day to Amend Pleadings or Add Parties       60 Days from Date of this Order
                                   9    Last Day to Hear Class Certification Motion      4/30/2020
                                  10    Last Day to Hear Dispositive Motions             12/16/2021 at 9:00 AM
                                  11    Final Pretrial Conference                        3/24/2022 at 1:30 PM
                                  12    Trial                                            4/18/2022 at 9:00 AM
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 25, 2019
                                  15

                                  16

                                  17                                                   _________________________________
                                  18                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
